t c summary opinion united_states tax_court kevin clare and sarah louise moore petitioners v commissioner of internal revenue respondent docket no 18169-04s filed date kevin clare and sarah louise moore pro sese michael l boman for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioners are subject_to the alternative_minimum_tax provided by sec_55 and interest on the liability at issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in columbia missouri petitioners reported adjusted_gross_income of dollar_figure including a long-term_capital_gain of dollar_figure on their federal_income_tax return they computed tax on the capital_gain at the maximum capital_gains_tax rate for percent they did not however compute or report alternative_minimum_tax respondent sent petitioners a notice_of_deficiency in which respondent determined that petitioners were subject_to alternative_minimum_tax on the long-term_capital_gain resulting in a deficiency in the amount of dollar_figure after receiving the notice_of_deficiency petitioners contacted the internal revenue service’s irs local office where they reviewed the figures on their return with an agent it was during this phone call that petitioners believed that there was a discrepancy between the figures in the irs’s records and their return the representative who was reading the figures from records kept in the irs’s computer database explained that she did not have petitioners’ actual return in that office and that the reason for the discrepancy was due to proposed adjustments made by the commissioner to petitioners’ return petitioners replied that they had not previously received notice of those adjustments and that the notice_of_deficiency was their first indication of a potential change in their income_tax discussion petitioners’ challenge to the proposed deficiency is two- fold first petitioners testified at trial that the alternative_minimum_tax should not apply to them because line sec_1 and of form_6251 alternative_minimum_tax computation should be zero and not dollar_figure the amount petitioners believe that the irs arrived at petitioners contend that this discrepancy is just one example in a string of unexplained discrepancies since their receipt of the notice_of_deficiency and a symptomatic example of why respondent’s computation should not be afforded credence by this court second petitioners maintain that the alternative_minimum_tax as applied to them is inherently unfair because we believe that petitioners meant to say line on form_1040 congress never intended the tax to apply to taxpayers in their situation petitioners could not point out with specificity any other discrepancies in figures between themselves and respondent other than their repeated references to the aforementioned telephone conversation that they had with respondent’s agent moreover petitioners admitted under cross-examination that they did in fact agree to the alternative_minimum_tax reported on the computation that respondent’s appeals_office calculated for them and that was stipulated and received into evidence in this case as exhibit 3-r finally petitioner husband concluded his testimony at trial with the following i was willing after seeing their computations i was willing to admit that i probably did owe alternative_minimum_tax even though the irs didn’t do a good job in proving that to me i proved it to myself essentially based on petitioners’ admission and our review of respondent’s computation we hold that petitioners are subject_to the alternative_minimum_tax provided under sec_55 as to petitioners’ argument that this court should relieve them of their tax obligations because it would be unfair to apply the alternative_minimum_tax to people like them we begin by addressing the event which triggered application of the alternative_minimum_tax in this case the sale of petitioners’ farm property since petitioners apparently did not purchase another residence within_12_months they were required to report and accordingly pay tax on the proceeds from the sale as long term capital_gain while we sympathize with the fact that petitioners are middle-income taxpayers who without the proceeds of sale would not otherwise be subject_to the alternative_minimum_tax we cannot change the facts nor the statute to provide them with equitable relief the triggering event in this case was a one-time sale making petitioners subject_to the alternative_minimum_tax it is simply beyond the purview of this court to decide otherwise we also remind petitioners that this court has consistently and repeatedly rejected challenges to proposed deficiencies based on the fairness of the alternative_minimum_tax 259_f3d_881 7th cir affg 114_tc_399 126_tc_205 see also 72_f3d_938 1st cir affg tcmemo_1995_51 808_f2d_1338 9th cir affg tcmemo_1985_199 84_tc_179 83_tc_742 accordingly we sustain respondent’s proposed deficiency finally as to the issue of interest petitioner did not either formally request an abatement of the interest on the liability at issue as required under sec_6404 nor did he argue that the interest on the liability was the result of error or delay on the part of an employee of the internal_revenue_service sec_6404 therefore we have no jurisdiction over this matter decision will be entered for respondent
